DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the Preliminary amendment of application #16/626237 on December 23, 2019. 
3.	Claim 7, 10, 11, 14-28, 35 and 38 have been cancelled.
4.	Claims 1-6, 8, 9, 12, 13, 29-34, 36, 37, 39 and 40 are currently pending and are considered below.

Information Disclosure Statement

5.	The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:




7.	Claims 1-6, 8, 9, 12, 13, 29-34, 36, 37, 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 29 (a system and a method) recite creating content related to at least one fundraiser for publishing to a plurality of donors; creating, managing and selecting segments of the plurality of donors to receive customized content selected from the created content; publishing the customized content to the selected segments of donors using a prioritized hierarchy of communication mediums; and receiving donations from the plurality of donors for the at least one fundraiser. These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer processor with a content, segmentation, hierarchy engine and a donation platform performing the creating contents, creating, managing and selecting segments of donors and receiving donations, as such the use of a computer processor and content, segmentation, hierarchy engine and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of creating contents, creating , managing and selecting donors and receiving donations amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-6, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 8, 9, 12 and 13, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of selecting prioritized hierarchy of communication mediums and analyzes donations data performed by the hierarchy engine and donation platform, are merely tools for selecting and generating metadata. The hierarchy engine and donation platform in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer 
As for dependent claims 30-33, these claims recite limitations that further define the abstract idea noted in claim 29. In addition, they recite the additional elements of receiving content, customizing content, updating segments of donors, and creating segments of donors, which can be performed by a computer processor, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 34 and 37, these claims recite limitations that further define the same abstract idea noted in claim 29. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 36, 39 and 40, these claims recite limitations that further define the abstract idea noted in claim 29. In addition, they recite the additional elements of receiving priority hierarchy of communications medium of donors, processing donations of donors and analyzing donation data, which can be performed by a computer processor, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the 
Claims 1-6, 8, 9, 12, 13, 19-34, 36, 37, 39 and 40 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6, 8, 9, 12, 13, 29-34, 36, 37, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marble (U.S. Pub. No. 2009/0192873).

Claim 1:  Marble discloses a system for managing fundraising, the system comprising: 
a content engine which creates content related to at least one fundraiser for publishing to a plurality of donors, Marble teaches the Platform may be employed as a fundraising tool. Causes and/or charities participating in the Platform system may encourage sympathetic customers to select them to receive donations and/or direct customers to particular ads or offers which may result in larger donations being provided to them (see at least Marble paragraph 0169); 
a segmentation engine which creates, manages and selects segments of the plurality of donors to receive customized content selected from the created content, Marble teaches once enrolled, Platform participants may engage in a unique offer process. In one embodiment, an offer-donation is a retail offer made by a group of brands (e.g., manufacturer, retailer, payment, and/or the like) that provides a significant donation to a consumer/donor's cause of choice in exchange for the consumer/donor accepting the offer-donation and thereby purchasing the goods and/or services offered (see at least paragraph 0050); 
a hierarchy engine which publishes the customized content to the selected segments of donors using a prioritized hierarchy of communication mediums, Marble teaches the sorting module may be configured, for example, to process expected donation amounts, assign scores and/or priorities to listing elements, set display attributes, and/or the like (see at least  para 0072); and 
a donation platform which receives donations from the plurality of donors for the at least one fundraiser, Marble teaches the transaction processor module may be configured, for example, to monitor offers, receive acceptance notifications, process offer fulfillment confirmation requests, determine price adjustments and/or donation amounts, allocate and/or aggregate funds, mediate payments and/or donations, generate notifications, determining and/or soliciting advertising fees, and/or the like (see at least paragraph 0070).

Claim 29:  Marble discloses a method for managing fundraising, the method comprising: 
creating content related to at least one fundraiser for publishing to a plurality of donors, Marble teaches the Platform may be employed as a fundraising tool. Causes and/or charities participating in the Platform system may encourage sympathetic customers to select them to receive donations and/or direct customers to particular ads or offers which may result in larger donations being provided to them (see at least Marble paragraph 0169); 
creating, managing and selecting segments of the plurality of donors to receive customized content selected from the created content, Marble teaches once enrolled, Platform participants may engage in a unique offer process. In one embodiment, an offer-donation is a retail offer made by a group of brands (e.g., manufacturer, retailer, payment, and/or the like) that provides a significant donation to a consumer/donor's cause of choice in exchange for the consumer/donor accepting the offer-donation and thereby purchasing the goods and/or services offered (see at least paragraph 0050); 
publishing the customized content to the selected segments of donors using a prioritized hierarchy of communication mediums, Marble teaches the sorting module may be configured, for example, to process expected donation amounts, assign scores and/or priorities to listing elements, set display attributes, and/or the like (see at least  para 0072); and 
Marble teaches the transaction processor module may be configured, for example, to monitor offers, receive acceptance notifications, process offer fulfillment confirmation requests, determine price adjustments and/or donation amounts, allocate and/or aggregate funds, mediate payments and/or donations, generate notifications, determining and/or soliciting advertising fees, and/or the like (see at least paragraph 0070).

Claims 2 and 30:  Marble discloses the system and the method according to claims 1 and 29 and Marble further teaches wherein the content engine receives content from a collaborator carrying out activities with donated funds, Marble teaches in other implementations, contents of the offer-donation catalog may further be filtered based on; specifications made by a consumer/donor’s cause(s) of choice (e.g., if a consumer/donor belongs to PETA, he or she may not receive offer-donations in his or her offer-donation catalog related to the purchase of fur coats); the consumer/donor's personal specifications (e.g., a consumer donor may specify that he or she desires only to receive offer-donations related to grocery items); the consumer/donor's offer-donation selection and/or shopping history; relationships between the consumer/donor's selected brands and other brands (e.g., an offer-donation from a brand not in the consumer/donor's list of selected brands may be supplied under an agreement with a brand from that list); a consumer/donor's loyalty relationship with brands (e.g., special offer donations may be provided for a user who has held a brand credit account for a sufficiently long period of time); and/or the like (see at least paragraph 0110).

Claims 3 and 31:  Marble discloses the system and the method according to claims 1 and 29 and Marble further teaches wherein the customized content is customized for different segments of donors, Marble teaches once enrolled, Platform participants may engage in a unique offer process. In one embodiment, an offer-donation is a retail offer made by a group of brands (e.g., manufacturer, retailer, payment, and/or the like) that provides a significant donation to a consumer/donor's cause of choice in exchange for the consumer/donor accepting the offer-donation and thereby purchasing the goods and/or services offered (see at least  paragraph 0050).

Claims 4 and 32:  Marble discloses the system and the method according to claims 1 and 29 and Marble further teaches wherein the segments of donors are dynamically updated based on real-time donation information, Marble teaches platform activity, and/or the like; generate and view reports; communicate with other participating entities, such as via real-time voice or text chat, voice or text messaging, web logs, and/or the like; and/or the like. In one embodiment, the user interface 122 may comprise a client-side application (see at least para 0066 and see also Fig. 1A).

Claims 5 and 33:  Marble discloses the system and the method according to claims 1 and 29 and Marble further teaches wherein the segments of donors are created based Marble teaches this receipt includes a message 1565 informing the consumer/donor about co-donation activity reports available on the Platform website (see at least para 0129 and see also Fig. 15C).	

Claims 6 and 34:  Marble discloses the system and the method according to claims 5 and 33 and Marble further teaches wherein the donor activity is related to one or more of: a donor's recency of activity, a donor's frequency of activity, and a donor's monetary activity, Marble teaches in interacting with the Platform, a consumer/donor may engender "giving partner” relationships with brands and/or other Platform participants, whereby the consumer/donor's actions stimulate participants to donate to a cause or fund and, in return, the consumer/donor trades brand loyalty and/or other relationships (see at least paragraph 0045).

Claims 8 and 36:  Marble discloses the system and the method according to claims 1 and 29 and Marble further teaches wherein the prioritized hierarchy of communication mediums is selected by the donor, Marble teaches an editable customer profile is displayed at 2343, and includes a number of fields that characterize the customer and his or her Platform preferences (see at least paragraph 0160 and see also Fig. 23C).

Claims 9 and 37:  Marble discloses the system and the method according to claims 1 and 29 and Marble further teaches wherein the prioritized hierarchy of communication mediums is selected by an organization sponsoring the fundraiser, Marble teaches a customer 160, brand 165, cause and /or charity organization 170, payment brand 175, matching fund agency 185, search engine 190, and/or any other participating entity may communicate via the internet 112 or other communications network with the Platform 115 via a Platform controller 120 (see at least paragraph 0074 and see also Fig. IB).

Claims 12 and 36:  Marble discloses the system and the method according to claims 1 and 29 and Marble further teaches wherein the system further comprises a fundraiser analytics engine which analyzes donation data related to the at least one fundraiser, Marble teaches because so many customer actions (e.g., offer searching, advertising clicking, offer acceptance, transactions, etc.) are registered with Platform modules, the Platform possesses a detailed knowledge of customer behavior and preferences that may be analyzed in order to provide offer notices and other advertising to the customers that are specifically targeted to them (see at least paragraph 0167).

Claim 13:  Marble discloses the system according to claim 1 and Marble further teaches wherein the fundraiser analytics engine analyzes interactions between the donors and the published customized content, Marble teaches the Platform component enables one to access, calculate, engage, exchange, generate, identify, instruct, match, process, search, serve, store, and/or facilitate transactions and interactions within a donation-coordinating electronic market. In one embodiment, the Platform component incorporates any and/or all combinations of the aspects of the Platform that were discussed in the previous figures and appendices (see at least paragraph 0224).

Claim 40:  Marble discloses the method according to claim 29 and Marble further teaches analyzing donation data related to the at least one fundraiser and the donors which provided donations (Because so many customer actions, Marble teaches e.g., offer searching, advertising clicking, offer acceptance, transactions, etc.) are registered with Platform modules, the Platform possesses a detailed knowledge of customer behavior and preferences that may be analyzed in order to provide offer notices and other advertising to the customers that are specifically targeted to them (see at least paragraph 0167).

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        06/19/2021